               Case 1:19-mc-00279-ENV-LB Document 1 Filed 01/28/19 Page 1 of 7 PageID #: 1
COMPLAINT

United States District Court

Eastern District of New York
                                                                                                                                                n
                                                                                                                                 JAM 2 8 2019
Magaly E. Heriveaux (Plaintiff)
180 East 32nd Street
                                                        ViTALIANO, J-                                                PRO SE OFFICE
Brooklyn, N.Y. 11226                                                                Affidavit/Affirmation

Vs.
                                                                                               CV
Federal Government (Defendant)
935 Pennsylvania Ave., NW                                                          TISC 19-279
Washington, D.C. 20535
                                                      State of New York

Plaintiff, Magaly E. Heriveaux, resides at: 180East 32nd St., Brooklyn, N.Y 11226
Defendant,The Federal Government, located at: 935 Pennsylvania Ave. NW, Washington, D.C. 20535
1.    I. />\ <= y-4 £ 'for,'1-      i/<.tk^<             ., Magaly E. Heriveaux, attest underpenalty of perjury, I am a U.S. Born
Citizen and was bdrn ahd raised in Brooklyn, Mew York. Ialso attest that Ihave made all efforts toaddress my concerns tovarious law
enforcement bodres-and am indireneed of punitive actions, arrests, incarcerations, sequesters,terminations, suspensions, or hefty
fines, as a means to correct these defendants, sincetheyrefuse to willingly desistinengaging inCivil, Criminal, and Federal violations,
and This motion is to also certifies that I have never been arrested in my entirelife, inanyjurisdictions, and have made all efforts to
engagein conducts which are within the constraints of the law.

Ialso affirm that Ifiled a new motion at the Brooklyn Federal Court on Monday, January 28,2019, against the Federal Government
andseek an equitable relief, for inducing duress, violating my Civil Rights, and engaging in security breaches, as well as, violation of
public trust

2.    The jurisdiction of the Courtis invoked to                                     .

3.   IIduly attest that I, /^<^^      c. /</Csi is£& v* am: avictim of circumstances that are against my will regarding
several representatives, ^ho Assort that they are predominately non-NYS Federal Workers, of various backgrounds.
                                        h o t tha» nra nra^nminolalu n / t n M V C CsifJA*«l Mf apIsmm*   « f >itr!ni>» ko/.lrnM„n/lV




Presently, I am contending with representatives who keep on harassing me about the current White House Administration, and have also
resorted to death threats towards me regarding prominent leaders. Some have made allegations that they've obtained pre-authorizations
for myCapital Punishment, from this current Administration, which has been concealed from a majority of the members in Congress. There
also have been threats regarding myformeremployer from eleven (11) years ago, with my resignation being October 2007; although I've
only worked for this agency for four (4) months in Michigan State. Dueto these bizarre allegations, there were additional threats to
expedite my murder if I verbalized or documented this specific allegation, regarding pre-authorization, to engage in my death.

As a result, several have threatened to murder me from their restricted locality to avoid drawing attention with any formal proceedings.
Several have also reiterated that this approach is preferable because they have admitted that several representatives were willing to
engage in criminal liable and perjury, to ensure that I am falsely arrested and incarcerated. Ifthis occurs, these wrongdoers can get up to
twenty-five years, without adding the complexity of their location. Perjury or lying to a Federal worker is punishable up to five (5) years,
and having someone falsely incarcerated, is punishable up to twenty (20) years, with criminal liable and the false arrest being the
precursor.


To make matters worse, some have engaged in solicitation of FederalWorkers and New York City level workers (e.g. NYPD, HRA,
DOHMH, City level practitioners, ect...), as wellas, abet them or make attempts to circumvent the system; as a means to secure my arrest;
by excessive and illegal means. When I am dealing with obstructionsof health care treatment, seeking employment, social services, or
any other means to empowermyself, the phrase that is often said to City level staff or patrons, to outwit them into assisting them is: "Don't
worry nothing will happen to you." As a result, some are fearful, that I will be wrongfully killed by one of the workers in the restricted area,
            Case 1:19-mc-00279-ENV-LB Document 1 Filed 01/28/19 Page 2 of 7 PageID #: 2
and some other Servicemen on foot, will be directed to cover up my wrongful death and make itlook like a mental health mishap oreven
make myuntimely demise appear medical-related.

Individuals such as James Comey, former FBI Director, Michael Wolff, Author, Omorasa Manigault, former White House Staff, Sean Spicer,
former Press Secretary, have openly taken actions with their publications todemonstrate they are against the current administration; yet
there has never beenany reports about anyone threatening to murder them for taking such bold actions. Likewise, Stormy Daniels have
made repeated allegations regarding a tryst with a high profile administration staff, which involved media and much controversy, yet there
were never any reports about anydeath threats geared towards this individual either. All chose to exercise their First Amendment rights
against the current U.S. Administration, in these various ways, and were not threatened with their lives orthe lives oftheir family orfriends
because of their stance.


I, (SlSlc 4L-Q&I (^ /^Hsusfl^u-ra                                      ,Magaly Heriveaux, the plaintiff, have not engaged in any of the
following ac^ivnieglflwards any members ofthis current U.S. Administration, which were mentioned above. Ihave diligently made all efforts
to pursue acdvi/e/within the constraints of the law, which does not draw any attention to myself nor do anything which is deemed as a
threat towards high-ranking public officials, who are politicians, regardless of their locality. I have neverfiled any courtpetitions against any
politicians, never engaged in any unscrupulous business dealings or corrupt activities with them, engaged noraccuse anyof them of any
trysts, never provided anyfalse testimony against them, never encouraged any dubious interactions, which involves bribery or blackmail, or
anything else which would compromise my legal standing, which would result in an arrest, or the legal standing of anyotherpoliticians;
regardless the political persuasion.

There has also been historic Governmental Shutdown, which resulted in the frustration of multiple Federal staff, some were even reportedly,
SecretService. Although I may not be knowledgeable of all of the details ofwhat triggered the shutdown in regards to Security vs.
Fiduciary or the justification to prolong the Shutdown, such as reported success from other countries, the repercussions of the Shutdowns
should not plague Federal staff such as postal workers, TSA workers, or those who provide humanitarian aid. Ifany type of staff should
sufferthe consequences of the shutdown, it should be those who repeatedly break the law, abet or solicit their fellow counterparts to break
the law, engage in any form of cruelty towards others, in addition to, violating the Civil Rights of others, like the ones which were already
reported in the beginning of this document. Likewise to what I have mentioned, there have been multiple class action lawsuits which have
emerged surrounding Temporary Protective Status (TPS), from different agencies and states. These collaborative groups, who have
engaged in their Freedom for Assembly, have not reported that anyone has threatened to murder them for protesting or filing petitions.
Therefore, I should not be riddled with repeated death threats geared towards me, my natural mother, who is a senior citizen, other family
members, church members, or loved ones in the community, who are vulnerable and under-aged; if I choose to file a court petition against
a Federal Bureau and not even any high-profile politicians. Some went as far as to threaten to do harm to my widowed mother and then
threatened to place the blame on me in such a way, that / would be criminalized for such an unwanted outcome, although theymade
chilling threats, which surpassed life and limb. This was the case of Debra Milke, who served at least 25 years in prison, based on the
false testimonyof one person, who was later exonerated after her conviction was eventually overturned. There were even threats geared
towards me about an impressionable female teen, who is loved by the community. It is uncertain if it is to the extent of former convict,
Alton Coleman, who was executed for his wrongs towards the wide age-range of female victims; however, their stance is discomfiting
enough to report in this legal document. The most recent threat regarding myelder parent and this pleasant, peace-loving youth was today,
Monday, January 19,2019.

This current Administration, demonstrated a willingness to lower recidivism or reduce the likelihood for first time offenses, by passing a
decriminalization bill, which received much bi-partisan support. Nevertheless, several of these wrongdoers still insist on misusing the name
of several high-ranking politicians, and have engaged in misrepresentation; which has created much conflict and confusion; particularly
with such serious and disturbing allegations about my legal standing and safety. To compound the issue are some of the wrongdoers
willingness to openly engage in obstructions, dissension, inducement, threats, and clearly inducement of financial hardship; which makes it
easier for them to target me, since monies are needed for MTA travels to keep medical appointments, file court petitions, job interviews,
post office, and other activities that are necessary to financially emancipate myself. One of the most infuriating obstructions took place
when I attempted to fax several letters to former supervisors and professors requesting for references to apply for higher learning. My
mostrecent deadline is Friday, February 1,2019, for Yeshiva University. Several of the representatives have previously expressed that
they did not want me to apply to this University, since they believe the student body is predominatelyJewish. As a Sabbath-keeper myself
            Case 1:19-mc-00279-ENV-LB Document 1 Filed 01/28/19 Page 3 of 7 PageID #: 3
(Seventh- Day Adventist), Ifound these attempts to obstruct me highly infuriating and offensive. There have also been negative comments
geared to me about Sundayfaith-based groups too, which has been very persistent (e.g. Lutheran).

Icomplained to the 67th Precinct on Friday, January 25,2019, regarding the obstructions that I was experiencing with my references,
employment, schooling, and benefits, although I am doing everything to the best of my ability, within the constraints of the law. Likewise,
when I wentto Times Square during the evening of Saturday, January 26,2019, one of the representatives shouted to the Police force in
the area, "You still have lots of enemies up here. Nothing has changed. Ifanyone says anything negative about her, than that means they
arelying to youabout her." Unorthodox efforts and methods of cruel and unusual punishments are reportedly being made to criminalize
me; which also includes the following allegations of: Unconstitutional Contracts to strip me of my Civil Liberties and Inalienable Rights,
Manipulation of High-Engineering Technologies (e.g. data mining, ect...). Some have also alleged that there was a predetermined decision
that I should be the sole person arrested to cover for the wrongdoings of some of these various representatives. A few have made
monetary matters a highlight to harass me about to the extent that even earning "blood money," would be an acceptable reason to take
matters into their own hands, since some of these representatives DO NOT care about the law in this instance or in any other situation. I
have made due diligence and informed them about some of the various statues, which could result in their arrest and possibly include
sentencing that is punishable up to death, according to Federal guidelines. As a result, some of them retaliated this morning, Monday,
January 28,2019, and made threats against me and stated they would create a situation to make me look like I committed one of these
heinous crimes, although I have never been involved in a physical altercation, in my entire life, nor have promoted any form of violence (e.g.
joining hate groups, defaming Temples, ect...) against any groups, nor have I ever owned any form of weaponry.

These are some of the various violations listed belowthat Ifound on the internet, which would pertain to any representatives, should they
go beyond the point of life and limb, towards me, or anyone otherunarmed, vulnerable, free citizen.

FEDERAL OFFENSES LEADING TO CAPITAL CONSEQUENCES
18 U.S.C. 1512- Murder with the intent of preventing testimony by a witness, victim, or informant

18 U.S.C. 1513- Retaliatory murderof a witness, victim, or informant

18 U.S.C 1958-Murder for hire

18 U.S.C.-2340a-Murder involving torture

18 U.S.C. 1111- First Degree Murder

18 U.S.C. 241, 242, 245, 247-Civil rights offenses resulting in death

*18 U.S.C-2381-Treason (or minimum 5years depending the repercussions).

SPECIAL CONSIDERATION THAT MAY STILL LEAD TO CAPTIAL

Those who were accomplices, and did not directly murderthe victim.

Those who contracted to have the victim murdered to avoid directlyengaging in homicide.

Federal Death Penalty Statutes - Overview


Federal law provides for the sentence ofdeath when a wide variety ofcrimes have been committed. There are41 of these type of
Offenses listed in total. Under federal law, you can be executed without having yourself killing anyone. In federal death penalty cases,
the defense must have two attorneys, and one of them must be death-penalty qualified. After guilt has been adjudicated, there is a
separate trial to determine first ifcapital punishment is legally an option; thereafter, evidence is presented on the aggravating factors and
the mitigating factors. Mitigating circumstances need only be proven by a preponderance ofthe evidence; however, the prosecution must
establish its aggravating circumstances beyond a reasonable doubt. The federal death penalty jury cannot sentence a defendant to death
unless the vote is unanimous.
           Case 1:19-mc-00279-ENV-LB Document 1 Filed 01/28/19 Page 4 of 7 PageID #: 4
                                      Mitigating Factors In Federal Death Penalty Cases


(1) Impaired capacity.- The defendant's capacity to appreciate the wrongfulness of the defendant's conduct orto conform conduct to the
requirements of law was significantly impaired, regardless of whether the capacity was so impaired as to constitute a defense to the charge.

(2) Duress- The defendant was under unusual and substantial duress, regardless of whether the duress was of such a degree as to
constitute a defense to the charge.

(3) Minor participation- The defendant is punishable as a principal in the offense, which wascommitted by another, but the defendant's
participation was relatively minor, regardless of whether the participation was so minor as to constitute a defense to the charge.

(4) Equally culpable defendants- Another defendant ordefendants, equally culpable in the crime, will not be punished by death.

(5) No prior criminal record- The defendant did not have a significant prior history of othercriminal conduct.

(6) Disturbance-Jhe defendant committed the offense under severe mental oremotional disturbance.

(7) Victim's consent- The victim consented to the criminal conduct that resulted in the victim's death.

(8) Other factors- Other factors in the defendant's background, record, orcharacter orany othercircumstance of the offense that mitigate
againstimposition of the death sentence.

                                 Aggravating Factors in Death Penalty Cases


Federal lawdefines different aggravating factors depending upon the crime involved: treason, for example, has a different set of
aggravating factors than homicide ora drug conviction. The aggravating factors in federal capital punishment cases are as follows:

Aggravating Factors for Espionage and Treason.


In determining whethera sentence of death is justified for an offense described in section 3591 (a)(1), the jury, or if there is no jury, the
court, shallconsidereach of the following aggravating factors for which notice has been given and determine which, if any, exist:

(1) Grave risk to national security — In the commission of the offense the defendant knowingly created a grave risk of substantial danger to
the national security.

(2) Grave risk of death — In the commission of the offense the defendant knowingly created a grave risk of death to another person.

Aggravating Factors for Homicide.


In determining whether a sentence of death is justified for an offense described in section 3591 (a)(2), the jury, or if there is no jury, the
court, shallconsider each of the following aggravating factors for which notice has been given and determine which, if any, exist:

(1) Death during commission of another crime-The death, or injury resulting in death, occurred during the commission or attempted
commission of, or during the immediate flight from the commission of, an offense under section 32

 (2) Grave risk of death to additional persons-Trie defendant, in the commission of the offense, or in escaping apprehension for the
violation of the offense, knowingly created a grave risk of death to 1 or more persons in addition to the victim of the offense.

(3) Heinous, cruel, or depravedmanner of committing offense-lhe defendant committed the offense in an especially heinous, cruel, or
depraved manner in that it involved torture or serious physical abuse to the victim.
            Case 1:19-mc-00279-ENV-LB Document 1 Filed 01/28/19 Page 5 of 7 PageID #: 5
(4) Procurement ofoffense by payment-Jhe defendant procured the commission ofthe offense by payment, or promise ofpayment, of
anything of pecuniaryvalue.

(5) Pecuniary gain-Jhe defendant committed theoffense as consideration for the receipt, or in theexpectation ofthe receipt, ofanything of
pecuniary value.

(6) Substantial planning and premeditation-The defendant committed theoffense after substantial planning and premeditation to cause the
death of a person or commit an act of terrorism.

(7) Vulnerability of victim-Jhe victim was particularly vulnerable due to old age, youth, or infirmity.


High Public Officials


The defendant committed the offense against:

(A) the President ofthe United States, the President-elect, the Vice President, the Vice President-elect, the Vice President-designate, or, if
there is no Vice President, the officernext in order of succession to the office of the President of the United States, or any person who is
acting as President under the Constitution and laws of the United States;

(B) a chief ofstate, head of government, or the political equivalent, of a foreign nation;

(C) a foreign official listed in section 1116 (b)(3)(A), ifthe official is in the United States on official business; or

(D) a Federal public servantwho is a judge, a law enforcement officer, or an employee of a United States penal or correctional institution—
(i) while he or she is engaged in the performance of hisor her official duties; (ii) becauseofthe performance of hisor her official duties; or
(iii) because of his or her status as a public servant.

For purposes of this subparagraph, a "law enforcement officer" is a public servantauthorized by law or by a Government agency or
Congress to conduct or engage in the prevention, investigation, or prosecution or adjudication ofan offense, and includes those engaged in
corrections, parole, or probation functions.

Additional Considerations- U.S.C. 18 1716-Mailing of injurious articles with intent to kill or resulting in death.


I look to have this remedied in the format of:

           A.   Terminations, without reinstatement, arrests, incarcerations, or hefty fines, forany/all Civil violations, discriminatory actions
                against me, which results in financial inducement, or more punitive actions for my physical harm, wrongful death or the
                physical harm orwrongful death ofothers; duetosecurity breaches and violations ofpublic trust.




Magaly Irtteriveaux (Print)                                                                  Month-Date-Year


 LAsL^^ £ QCv^V^a^                                                                                AAf-/?
                                                                                              Month-Date-Year
            Case 1:19-mc-00279-ENV-LB Document 1 Filed 01/28/19 Page 6 of 7 PageID #: 6
Notice of Motion

United States District Court

Eastern District of New York

Magaly E. Heriveaux (Plaintiff)
180 East 32"i Street                                           Notice of Motion

Brooklyn, N.Y. 11226                                                CV
Vs.

FederalGovernment (Defendant)
                                                               Docket Number                   J.D.
935Pennsylvania Ave., NW
Washington, D.C. 20535


                                                               State of New York




Please take notice that upon the annexed affidavit or affirmation of Magaly E. Heriveaux sworn upon the complaint herein, plaintiff
will move this court,                     , U.S.D.J, in room             , United States Courthouse, Brooklyn, N.Y. 11201, on the
            dayof                 , 20    , at           am/pm , for the order pursuant to rule                       of the Federal Rules
of Civil Procedure granting                                                  ., within motion, as well as such other and further relief that
may be just and proper.

Ideclare under penaltyof perjury that the forgoing is true and correct.

Date: Kings, County



m       ^<^a_           C- ms*i'!/?<£ C&                                                  /-£jf- £,G/f
 Maga            iveaux (Print)                                                     Month-Day-Year



                                                                                    L^ot<                    c ^vV
                                                                                                                                  ^«v
      Notary Public                                                                Magaly E. Heriveaux (Sign)
                         PIYUSH B. SON!
                                                                                    Plaintiff Prosv
               Notary Public, S::ate of New York
                        No. 01SO6038647
                 Qualified in King?. County
             Commission Expires March 20, 2022
            Case 1:19-mc-00279-ENV-LB Document 1 Filed 01/28/19 Page 7 of 7 PageID #: 7
Affidavit In Support of Motion

United States District Court

Eastern District of New York

Magaly E. Heriveaux (Plaintiff)
180 East 32«d Street                                                      Affidavit/Affirmation

Brooklyn, N.Y. 11226                                                            CV
Vs.

Federal Government (Defendant)

935 Pennsylvania Ave., NW

Washington, D.C. 20535



                                                        State of New York

Magaly E. Heriveaux makes the following affirmation under the penalty of perjury.

I, f^Xc^L L VA/}tst*u>*am the plaintiff above-entitled action, and respectfully move this court to issue an order to mandate
for th^de^endint to acknowledge their lack of regard for the law, by making any restorative actions; regarding my efforts to empower
myself. Ialso humbly request the court to mandate that the defendant redress any wrongs with necessary punitive actions, regarding
the overall violation of my Civil Rights.



                £_Jk6. kL^Xt^                                                              A^-h- LL
Magat^EJHeri
Magaty£JHeriveaux (Print)                                                               Month-Date-Year




  isb<A*<ji ly?^.l/L^sst-A^                                                                  l-^r-n
                                                                                         Month-Date-Year
